Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's reply to the Restriction requirement, dated July 13, 2022, has been received. By way of this reply, Applicant has elected, without traverse, Group II, claims 32-37, drawn to methods of treating cancer, and the species of Tn as the species of shorter glycan present in the tumor-associated MUC-1 glycoform, without a mutant TRAIL ligand, and without further modification to reduce function of one or more checkpoint inhibitory receptors. By way of this reply, Applicant has also amended claims 32 and 37, cancelled claims 18-31 and introduced new claims 38-48.
Claims 44-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 13, 2022.
Claims 32-43 and 48 are therefore under examination before the Office.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2016201304A1, cited in IDS) in view of Wilkes (J Immunol. 2008 Apr 1;180(7):4901-9, cited in IDS) and Cloosen (Br J Haematol. 2006 Nov;135(4):513-6.).
Lee teaches an NK cell which is modified to express a chimeric antigen receptor (CAR) that binds to MUC-1 (claim 6).
Lee further teaches that NK cells bearing a CAR are useful in the treatment of many types of cancers, including breast cancer, Non-Hodgkin's Lymphoma, and multiple myeloma (para. 0055).
However, Lee does not teach a CAR that binds a tumor-associated MUC-1 glycoform with increased affinity relative to wildtype MUC-1 glycoforms.
Wilkes teaches that tumor-associated MUC1 contains a preponderance of shorter glycans, including Tn (page 4901, right column, first paragraph). 
Wilkes teaches a chimeric antigen receptor (CAR) derived from SM3 which targets MUC1 (Figure 1). Wilkes further teaches that this CAR has at least 50% greater affinity for mutant MUC1 versus wildtype, as evidenced by specific binding ability (Table II).
Cloosen teaches that cancer-associated glycoforms are commonly expressed on multiple myeloma, and that aberrantly glycosylated MUC1 is a potential immunotherapeutic target in multiple myeloma patients (abstract).
Cloosen also teaches that these aberrant glycoforms can be bound, for example, by the antibody SM3 (see, e.g., Figure 2).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Lee, Wilkes, and Cloosen to arrive at the claimed invention. As Wilkes teaches, CAR which are specific for tumor-associated MUC-1 glycoforms were known in the art, as were the advantages of targeting the tumor-associated variant over the wildtype MUC-1. Likewise, NK cells which bear CARs which target MUC-1 were also known in the art, as evidenced by Lee. The skilled artisan could combine the CAR of Wilkes with the NK cell of Lee by known methods, with each component of the combination performing its known, usual function, affecting a predictable result of a CAR-bearing NK cell specific for tumor-associated MUC-1 glycoforms over wildtype.

Claims 41-43 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Wilkes, and Cloosen as applied to claim 32 above, and further in view of Suck (Int J Radiat Biol. 2006 May;82(5):355-61, cited in IDS).
The teachings of Lee and Wilkes are discussed supra. However, Lee and Wilkes do not teach the NK cell line KHYG-1.
Suck teaches that the KHYG-1 natural killer (NK) cell line is highly cytotoxic against tumor cells (page 355, right column, second paragraph). Suck also teaches that the KHYG-1 cell line is useful in adoptive immunotherapy, similar to the NK-92 cell line (page 356, left column, first paragraph).
Suck further teaches that treatment with gamma irradiation inhibits KHYG-1 proliferation (i.e. renders the cells incapable of division) (Figure 1a), but does not inhibit cytotoxicity (Figure 2). Suck teaches that it is desirable to treat NK cells with radiation prior to intravenous administration to prevent them from proliferating in vivo (page 355, left column, second paragraph).
According to Applicant's specification at page 8, the KHYG-1 cell line does not express aberrantly glycosylated MUC-1, thus avoiding self-targeting effects. Since this cell line does not express aberrantly glycosylated MUC-1, it would also naturally have a reduced likelihood to form tumors relative to wildtype NK cells. Suck therefore inherently teaches these limitations.
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Lee, Wilkes, Cloosen, and Suck to arrive at the claimed invention. The advantages of the KHYG-1 cell line and their potential use in adoptive immunotherapy were known in the art according to Suck, including a contrast to the NK-92 cell line of Lee. A skilled artisan could therefore apply the KHYG-1 cell line of Suck to the CAR of Lee by simple substitution, with each component of the combination performing its known, usual function, affecting a predictable result.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644           

/AMY E JUEDES/            Primary Examiner, Art Unit 1644